This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under AIA  35 USC § 103 are summarized as follows:
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 2 are rejected under AIA  35 USC § 103 as being unpatentable over US 20160348242 A1 (Sung'242) in view US 20120222815 A1 (Sabri'815).
Regarding claim 1, given that Sung'242 discloses that showerhead 100 is a monolithic 

    PNG
    media_image1.png
    2349
    3284
    media_image1.png
    Greyscale

FIG. 12 of Sung'242 (Cropped)
a monolithic ceramic body (monolithic ceramic structure 700) having an upper surface (upper surface of backplate 702), a lower surface (lower surface of faceplate 704), and an outer cylindrical surface (outer cylindrical surface of monolithic ceramic structure 700) 
the monolithic ceramic body (monolithic ceramic structure 700) comprising first gas outlets (1st gas distribution ports 734, tubular structure 784 isolating the 1st gas flowing through to gas distribution ports 734) in the lower surface (lower surface of faceplate 704) at uniformly spaced apart first locations, the first gas outlets (1st gas distribution ports 734) in fluid communication with first gas inlets (1st gas inlets 712 {six holes arrayed about center hole 714 of backplate 702}) in the upper surface by a first set of vertically extending through holes connecting the first gas outlets (1st gas distribution ports 734, tubular structure 784 isolating the 1st gas flowing through to gas distribution ports 734) with the first gas inlets (1st gas inlets 712 {six holes arrayed about center hole of backplate 702} by way of 1st gas holes 756, 1st gas flow passages 738);
the monolithic ceramic body (monolithic ceramic structure 700) comprising second gas outlets
(2nd gas distribution ports 736) in the lower surface (lower surface of faceplate 704) at uniformly spaced second locations adjacent at least some of the first locations, the second gas outlets (2nd gas distribution ports 736) in fluid communication with an inner plenum (2nd gas distribution plenum volume 748) in the monolithic ceramic body by a second set of vertically extending through holes (through holes of 2nd gas distribution ports 736) connecting the second gas outlets (2nd gas distribution ports 736) with the inner plenum (2nd gas distribution plenum volume 748), the inner plenum in fluid communication with a second gas inlet (second gas inlet 714 {center hole in the backplate 702}) located in a central portion of the upper surface (upper surface of backplate 702), the first gas inlets (1st gas inlets 712 {six holes arrayed about center 
the inner plenum (2nd gas distribution plenum volume 748) defined by an inner upper wall (wall of baffle plate 778), an inner lower wall (wall of faceplate 704), an inner outer wall (wall extending between baffle plate 778 & faceplate 704), and a set of pillars (tubular structure 784 isolates the 1st gas flowing through to gas distribution ports 734) integrally formed within the monolithic ceramic body extending between the inner upper wall (wall of baffle plate 778) and the inner lower wall (wall of faceplate 704);

    PNG
    media_image2.png
    1274
    2514
    media_image2.png
    Greyscale

FIG. 7 of Sung'242 (Cropped)
each through hole of the first set of vertically extending through holes passing through a respective one of the pillars (tubular structure 784 isolates the 1st gas flowing through to gas distribution ports 734); and

(associated with 1st gas inlets 712 {six holes arrayed about center hole 714 of backplate 702}) for supplying the first gas, and an inner conduit (second gas inlet 714 {center hole in the backplate 702})), surrounded by the outer conduit, for delivering the second gas (associated with second gas inlet 714 {center hole in the backplate 702}), the first gas and the second gas to be delivered substantially simultaneously and independently of each other over separate inner faces of the gas distribution plate (monolithic ceramic structure 700 {e.g., formed using a ceramic sintering process} having faceplate 704 integrally joined to baffle plate 778, 1st partition plate 708, 2nd partition plate 710, baffle plate 778, & backplate 702 {which are integrally joined}), the first gas and the second gas not mixed until being introduced within a reaction zone within the chemical deposition apparatus located below the gas distribution plate (monolithic ceramic structure 700 {e.g., formed using a ceramic sintering process} having faceplate 704 integrally joined to baffle plate 778, 1st partition plate 708, 2nd partition plate 710, baffle plate 778, & backplate 702 {which are integrally joined}).
FIGs. 7-12; ¶¶[0013]-[0016]; ¶¶[0019]-[0024]; ¶[0051]; & ¶¶[0060]-[0068].
Regarding claim 1, Sung'242 does not expressly disclose:
a planar electrode embedded in the monolithic ceramic body, the planar electrode having gaps therein at locations of the first set of vertically extending through holes and at locations of the second set of vertically extending through holes such that the planar electrode is not exposed to gases passing through the first and second sets of vertically extending through holes; and

Regarding claim 1, Sabri'815 discloses:

    PNG
    media_image3.png
    2698
    3482
    media_image3.png
    Greyscale

FIG. 2B' of Sabri'815 (Cropped)
a planar electrode embedded (electrode 216 {a.k.a. embedded ground/power plane 216}) in a monolithic ceramic body (ceramic faceplate 214), the planar electrode (electrode 216) having gaps therein at locations of vertically extending through holes (gas distribution holes 222) such that the planar electrode (electrode 216) is not exposed to gases passing through the vertically extending through holes (gas distribution holes 222); and

    PNG
    media_image4.png
    1744
    2837
    media_image4.png
    Greyscale

FIGs. 2F & 2F' of Sabri'815 (Cropped)
electrically conductive vias (standoff posts 244 providing electrical communication between contact patches 232 of electrode 216 & contact ring 218) arranged around an outer cylindrical surface and configured to conduct radio-frequency power to the embedded planar electrode (electrode 216).
FIGs. 1-4J; ¶¶[0029]-[0042]; ¶¶[0060]-[0061]; & ¶¶[0066]-[0104].
A motivation for adding the embedded planar electrode as disclosed by Sabri'815 to the faceplate of the ceramic gas distribution plate (monolithic ceramic structure 700 {e.g., formed using a ceramic sintering process} having faceplate 704 integrally joined to baffle plate 778, 1st partition plate 708, 2nd partition plate 710, baffle plate 778, & backplate 702 {which are integrally joined}) of Sung'242 is to facilitate the distribution two different gases across a substrate being processed in a simultaneous fashion while isolating the gases from each other within the showerhead and at the same time facilitating the activation of at least one of the 
Therefore it would have been obvious to a person having ordinary skill in the art before the filing of the invention to add the embedded planar electrode as disclosed by Sabri'815 to the faceplate of the ceramic gas distribution plate of Sung'242.
Regarding claim 2, Sung'242 discloses:
an annular groove in the upper surface (upper surface of backplate 702), the annular groove surrounding second gas inlet (second gas inlet 714 {center hole in the backplate 702}).
FIGs. 7-12; ¶¶[0013]-[0016]; ¶¶[0019]-[0024]; ¶[0051]; & ¶¶[0060]-[0068].
Claims 1-3, 6, & 7 are rejected under AIA  35 USC § 103 as being unpatentable over US 20140235069 A1 (Breiling'069) in view US 20160348242 A1 (Sung'242, as evidenced by one or more of US 5624498 A {Lee'498}) and US 20120222815 A1 (Sabri'815).
Regarding claim 1, Breiling'069 discloses a gas distribution plate (precursor delivery plate 603) for use in a chemical deposition apparatus, the gas distribution plate comprising:
a body (main plate 660, cap plate 658, & tubular structures 642 protruding from main plate 660

    PNG
    media_image5.png
    715
    2003
    media_image5.png
    Greyscale

FIG. 6C of Breiling'069

    PNG
    media_image6.png
    896
    2143
    media_image6.png
    Greyscale

FIG. 6A of Breiling'069 (Cropped)

    PNG
    media_image7.png
    988
    1647
    media_image7.png
    Greyscale

FIG. 6D of Breiling'069 (Cropped)
into cap plate 658) having an upper surface (at upper surface of cap plate 658), a lower surface (at lower surface of main plate 660), and an outer cylindrical surface (at outer cylindrical surface of main plate 660) extending between the upper surface and the 
the body (main plate 660, cap plate 658, & tubular structures 642 protruding from main plate 660 into cap plate 658) comprising first gas outlets (outlets of through-hole 608) in the lower surface (at lower surface of main plate 660) at uniformly spaced apart first locations, the first gas outlets (outlets of through-hole 608) in fluid communication with first gas inlets (inlets of through-hole 608) in the upper surface by a first set of vertically extending through holes (through-hole 608) connecting the first gas inlets with the first gas outlets;
the body (main plate 660, cap plate 658, & tubular structures 642 protruding from main plate 660 into cap plate 658) comprising second gas outlets (outlets of gas delivery holes 610) in the lower surface at uniformly spaced second locations adjacent at least some of the first locations, the second gas outlets in fluid communication with an inner plenum (precursor plenum 651) in the body (main plate 660, cap plate 658, & tubular structures 642 protruding from main plate 660 into cap plate 658) comprising second gas outlets (outlets of gas delivery holes 610) by a second set of vertically extending through holes connecting the second gas outlets with the inner plenum (precursor plenum 651), the inner plenum (precursor plenum 651) in fluid communication with a second gas inlet (precursor gas inlet 648), the first gas inlets (inlets of through-hole 608) and the first gas outlets (outlets of through-hole 608) in being isolated from the second gas inlet (precursor gas inlet 648) and the second gas outlets (outlets of gas delivery holes 610), respectively;
the inner plenum (precursor plenum 651) defined by an inner upper wall (wall having inner surface of cap plate 658), an inner lower wall (wall having inner surface of main plate 660), an inner outer wall (wall having inner cylindrical surface of main plate 660), 
each through hole (through-hole 608) of the first set of vertically extending through holes passing through a respective one of the pillars (tubular structures 642).
FIGs. 1A-B, 6A-D, & 9; ¶¶[0030]-[0031]; ¶¶[0045]-[0048]; ¶[0056]; ¶¶[0059]-[0063]; ¶¶[0095]-[0096]; & ¶¶[0122]-[0144].
Regarding claim 1, Breiling'069 does not expressly disclose:
the gas distribution plate being a monolithic ceramic gas distribution plate and
the body being a monolithic ceramic body.
Regarding claim 1, Sung'242 discloses:
a gas distribution plate (showerhead 100) being a monolithic ceramic gas distribution plate (e.g., manufactured as a monolithic structure made by using a ceramic sintering process) and
a body being a monolithic ceramic body (e.g., manufactured as a monolithic structure made by using a ceramic sintering process).
FIGs. 1-12; ¶¶[0013]-[0016]; ¶¶[0019]-[0024]; ¶[0051]; & ¶¶[0060]-[0068].
Selecting a ceramic as disclosed by Sung'242 for each of the gas distribution plate and the body of Breiling'069, as the selection of known materials based on each material's suitability for its intended use, is obvious.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.07.  In addition and/or in the alterative, making each of the gas distribution plate and the body of Breiling'069 a one-piece construct as disclosed by Sung'242 so that the gas distribution plate of Breiling'069 is a monolithic ceramic gas In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); see also e.g., MPEP § 2144.04 (V)(B);  Furthermore, making each of the gas distribution plate and the body of Breiling'069 a one-piece construct so that each of the gas distribution plate of Breiling'069 is a monolithic ceramic gas distribution plate and the body of Breiling'069 is a monolithic ceramic body is common knowledge in the art.  See e.g., MPEP § 2144.03.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make each of the ceramic gas distribution plate and the ceramic body of Breiling'069 a one-piece construct as disclosed by Sung'242.
Regarding claim 1, Breiling'069 does not expressly disclose:
the second gas inlet located in a central portion of an upper surface of the monolithic body, and
a central gas deliver assembly extending into the upper surface of the monolithic ceramic body, - -the central gas delivery assembly including an outer conduit for supplying the first gas, and an inner conduit, surrounded by the outer conduit, for delivering the second gas- -, the first gas and the second gas to be delivered substantially simultaneously and independently of each other over separate inner faces of the gas distribution plate, the first gas and the second gas not mixed until being introduced within a reaction zone within the chemical deposition apparatus located below the gas distribution plate.
Regarding claim 1, Sung'242 discloses:
a second gas inlet (second gas inlet 714 {center hole in the backplate 702}) located in a 

    PNG
    media_image2.png
    1274
    2514
    media_image2.png
    Greyscale

FIG. 7 of Sung'242 (Cropped)
a central gas deliver assembly (stem 780) extending into the upper surface (upper surface of backplate 702) of the monolithic ceramic body (monolithic ceramic structure 700), the central gas delivery assembly (stem 780) including an outer conduit (associated with 1st gas inlets 712 {six holes arrayed about center hole 714 of backplate 702}) for supplying the first gas, and an inner conduit (second gas inlet 714 {center hole in the backplate 702})), surrounded by the outer conduit, for delivering the second gas (associated with second gas inlet 714 {center hole in the backplate 702}), the first gas and the second gas to be delivered substantially simultaneously and independently of each other over separate inner faces of the gas distribution plate (monolithic ceramic structure 700 {e.g., formed using a ceramic sintering process} having 
FIGs. 7-12; ¶¶[0013]-[0016]; ¶¶[0019]-[0024]; ¶[0051]; & ¶¶[0060]-[0068].
Regarding claim 1, Lee'498 evidences:
the second gas inlet (inlet from second concentric gas supply pipe 200 to central bore 400) located in a central portion of the upper surface (upper surface of 1st porous plate 500) of the monolithic body (1st porous plate 500), and
a central gas deliver assembly (gas supply pipe 100 surrounding concentric gas supply pipe 200) extending into an upper surface (upper surface of 1st porous plate 500) of a body (1st porous plate 500), the central gas deliver assembly (gas supply pipe 100 surrounding concentric gas supply pipe 200) including an outer conduit (gas supply pipe 100) for supplying a first gas, and an inner conduit (concentric gas supply pipe 200), surrounded by the outer conduit  (gas supply pipe 100), for delivering the second gas, the first gas and the second gas to be delivered substantially simultaneously and independently of each other over separate inner faces of the gas distribution plate, the first gas and the second gas not mixed until being introduced within a reaction zone within the chemical deposition apparatus located below the gas distribution plate.

    PNG
    media_image8.png
    662
    1537
    media_image8.png
    Greyscale

FIG. 3 of Lee'498 (Cropped)
Rearranging the second gas inlet of Breiling'069 so that it is located in the upper surface of the monolithic ceramic body as disclosed by Sung'242 and evidenced by Lee'498, as an implementation of a predictable variant, is an obvious matter of design choice.  Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984); see also e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2144.04 (VI)(C).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the second gas inlet of Breiling'069 so that it is located in the upper surface of the monolithic ceramic body as disclosed by Sung'242 and evidenced by Lee'498.
Regarding claim 1, Breiling'069 does not expressly disclose:
a planar electrode embedded in the monolithic ceramic body, the planar electrode having gaps therein at locations of the first set of vertically extending through holes and at locations of the second set of vertically extending through holes such that the planar electrode is not exposed to gases passing through the first and second sets of vertically extending 
electrically conductive vias arranged around the outer cylindrical surface and configured to conduct radio-frequency power to the embedded planar electrode.
Regarding claim 1, Sabri'815 discloses:
a planar electrode embedded (electrode 216 {a.k.a. embedded ground/power plane 216}) in a monolithic ceramic body (ceramic faceplate 214), the planar electrode (electrode 216) having gaps therein at locations of vertically extending through holes (gas distribution holes 222) such that the planar electrode (electrode 216) is not exposed to gases passing through the vertically extending through holes (gas distribution holes 222); and

    PNG
    media_image3.png
    2698
    3482
    media_image3.png
    Greyscale

FIG. 2B' of Sabri'815 (Cropped)

FIGs. 1-4J; ¶¶[0029]-[0042]; ¶¶[0060]-[0061]; & ¶¶[0066]-[0104].
A motivation for adding the embedded planar electrode as disclosed by Sabri'815 to the main plate of gas distribution plate (precursor delivery plate 603 including main plate 660, cap

    PNG
    media_image4.png
    1744
    2837
    media_image4.png
    Greyscale

FIGs. 2F & 2F' of Sabri'815 (Cropped)
plate 658, & tubular structures 642 protruding from main plate 660 into cap plate 658) of Breiling'069 is to one or more of: facilitate control of the conveyance of neutral species through the monolithic gas distribution plate; facilitate control of the conveyance of reactive species through the monolithic gas distribution plate; facilitate control of the conveyance of ion species (e.g., inhibit the conveyance of ion species) through the monolithic gas distribution plate; 
Therefore it would have been obvious to a person having ordinary skill in the art before the filing of the invention to add the embedded planar electrode as disclosed by Sabri'815 to the main plate of gas distribution plate of Breiling'069.
Regarding claim 2, Sung'242 discloses:
an annular groove in the upper surface (upper surface of backplate 702), the annular groove surrounding second gas inlet (second gas inlet 714 {center hole in the backplate 702}),
(FIGs. 7-12; ¶¶[0013]-[0016]; ¶¶[0019]-[0024]; ¶[0051]; & ¶¶[0060]-[0068]), and

    PNG
    media_image2.png
    1274
    2514
    media_image2.png
    Greyscale

FIG. 7 of Sung'242 (Cropped)

an annular groove (accommodating o-ring seal 648 in FIG. 6; accommodating o-ring seal 748 in FIG. 7) surrounding a second gas inlet (gas inlet from gas distribution stem 612 to plenum volume of showerhead 600 in FIG. 6; gas inlet from gas

    PNG
    media_image9.png
    722
    1110
    media_image9.png
    Greyscale

FIG. 6 of Sabri'815 (Cropped)
distribution stem 712 to plenum volume of showerhead 700 in FIG. 7) of an inner plenum (plenum volume of showerhead 600 showerhead 600 in FIG. 6; plenum volume of showerhead 600 showerhead 700 in FIG. 7) of a monolithic gas distribution plate (unitary faceplate/backplate 658 in FIG. 6; unitary faceplate/backplate 758 in FIG. 7).
FIGs. 6 & 7; ¶¶[0049]-[0050]; & ¶¶[0112]-[0117].
A motivation for adding the annular groove surrounding the second gas inlet as disclosed by Sabri'815 to the monolithic gas distribution plate of Breiling'069 and Sung'242 is

    PNG
    media_image10.png
    689
    1161
    media_image10.png
    Greyscale

FIG. 7 of Sabri'815 (Cropped)
to facilitate the sealing of the interface between the conduit, which provides the second gas the monolithic gas distribution plate) and the inner plenum of the monolithic gas distribution plate.  Rearranging the annular groove surrounding the second gas inlet as disclosed by Sabri'815 to the upper surface of the monolithic gas distribution plate of Breiling'069 and Sung'242, as an implementation of a predictable variant, is an obvious matter of design choice.  Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (VI)(C).
Therefore it would have been obvious to a person having ordinary skill in the art before the filing of the invention to add the annular groove surrounding the second gas inlet as disclosed by Sabri'815 to the upper surface of the monolithic gas distribution plate of Breiling'069 and Sung'242.
Regarding claim 3, Breiling'069 discloses:
the pillars (tubular structures 642) being cylindrical pillars having the same diameter and each of the first set of vertically extending through holes (through-hole 608) has a diameter smaller than the diameter of the corresponding pillars (tubular structures 642) or
each of the first set of vertically extending through holes (through-hole 608) having a diameter about 6 to about 10 times the diameter of the corresponding pillars (tubular structures 642).
FIGs. 1A-B, 6A-D, & 9; ¶¶[0030]-[0031]; ¶¶[0045]-[0048]; ¶[0056]; ¶¶[0059]-[0063]; ¶¶[0095]-[0096]; & ¶¶[0122]-[0144].

    PNG
    media_image11.png
    375
    1647
    media_image11.png
    Greyscale

FIG. 6D of Breiling'069 (Cropped)
Although disclosing the structural feature(s) (i.e., cylindrical pillars having the same diameter, each of the first set of vertically extending through holes having a diameter smaller than the diameter of each corresponding pillar) of the device (i.e., monolithic gas distribution plate), Breiling'069 does not expressly disclose the claimed sizing (i.e., the diameter of each through holes being ~3 to ~5 times smaller than the diameter of each corresponding pillar) of the disclosed structural feature(s).
However, the claimed sizing (i.e., the diameter of each through holes being ~3 to ~5 Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); also see e.g., In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); also see e.g., MPEP § 2144.04 (IV)(A).
In addition and/or in the alternative, one skilled in the art, while building such disclosed device of the prior art, would experiment with the sizing (i.e., the diameter of each through holes being ~3 to ~5 times smaller than the diameter of each corresponding pillar) of such disclosed structural feature(s) (i.e., cylindrical pillars having the same diameter, each of the first set of vertically extending through holes having a diameter smaller than the diameter of each corresponding pillar) of the device (i.e., monolithic gas distribution plate) of the prior art (Breiling'069).  To that end, routine experimentation with respect to sizing of such disclosed structural feature(s) is permissible (not undue).  In addition, experimentation with respect to the sizing of such disclosed structural feature(s) in the direction in which Breiling'069 provides a In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)); also see e.g., MPEP § 2164.06.  Such optimization, as involving routine experimentation, is obvious.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); also see e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); also see e.g., MPEP § 2144.05 (II)(A).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to size and/or optimize the cylindrical pillars of the monolithic gas distribution plate of Breiling'069 so that the diameter of each through holes is ~3 to ~5 times smaller than the diameter of each corresponding pillar (or so that the diameter of each through holes is ~6 to ~10 times the diameter of each corresponding pillar).
Regarding claim 6, Breiling'069 discloses:
the upper surface (at upper surface of cap plate 658) and the lower surface (at lower surface of main plate 660) being planar surfaces, the pillars (tubular structures 642) being cylindrical pillars having the same diameter, and the inner plenum (precursor plenum 651) having a height.
FIGs. 1A-B, 6A-D, & 9; ¶¶[0030]-[0031]; ¶¶[0045]-[0048]; ¶[0056]; ¶¶[0059]-[0063]; ¶¶[0095]-[0096]; & ¶¶[0122]-[0144].
Although disclosing the structural feature(s) (i.e., cylindrical pillars having the same diameter, inner plenum having a height) of the device (i.e., monolithic gas distribution plate), Breiling'069 does not expressly disclose the claimed sizing (i.e., the height of the inner plenum being about equal to the diameter of the pillars) of the disclosed structural feature(s).
However, the claimed sizing (i.e., the height of the inner plenum being about equal to Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); also see e.g., In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); also see e.g., MPEP § 2144.04 (IV)(A).
In addition and/or in the alternative, one skilled in the art, while building such disclosed device of the prior art, would experiment with the sizing (i.e., the height of the inner plenum being about equal to the diameter of the pillars) of such disclosed structural feature(s) (i.e., cylindrical pillars having the same diameter, inner plenum having a height) of the device (i.e., monolithic gas distribution plate) of the prior art (Breiling'069).  To that end, routine experimentation with respect to sizing of such disclosed structural feature(s) is permissible (not undue).  In addition, experimentation with respect to the sizing of such disclosed structural feature(s) in the direction in which Breiling'069 provides a reasonable amount of guidance (e.g., ratio of total sidewall area of through holes to the cross-sectional area of through holes being less than 1 to 1.5) is routine and permissible (not undue).  See e.g., In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); also see e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); also see e.g., MPEP § 2144.05 (II)(A).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to size and/or optimize the height of the inner plenum of the monolithic gas distribution plate of Breiling'069 to be about equal to the diameter of the pillars.
Regarding claim 7, Sabri'815 discloses:

    PNG
    media_image12.png
    482
    1109
    media_image12.png
    Greyscale

FIG. 6 of Sabri'815 (Cropped)
an embedded electrode (embedded ground/power plane 616) below an inner plenum (plenum volume of showerhead 600) and electrically conductive vias (plurality of conductive vias 654 of showerhead 600) extending upwardly from the embedded electrode (embedded ground/power plane 616) at circumferentially spaced locations between an outer periphery of the monolithic ceramic body (unitary faceplate/backplate 658) and an outermost row of gas outlets (gas distribution 
(FIG. 6; ¶[0049]; & ¶¶[0112]-[0115]), and
Sabri'815 discloses:

    PNG
    media_image3.png
    2698
    3482
    media_image3.png
    Greyscale

FIG. 2B' of Sabri'815 (Cropped)
an embedded electrode (electrode 216 {a.k.a. embedded ground/power plane 216}) below an inner plenum (plenum volume of showerhead 200) and electrically conductive vias (standoff posts 244 providing electrical communication between contact patches 232 of electrode 216 & contact ring 218) extending upwardly from the embedded electrode (electrode 216) at circumferentially spaced
locations between an outer periphery of the monolithic ceramic body (unitary 
(FIGs. 1-4J; ¶¶[0029]-[0042]; ¶¶[0060]-[0061]; & ¶¶[0066]-[0104]).

    PNG
    media_image4.png
    1744
    2837
    media_image4.png
    Greyscale

FIGs. 2F & 2F' of Sabri'815 (Cropped)
Claim 5 is rejected under AIA  35 USC § 103 as being unpatentable over US 20140235069 A1 (Breiling'069) in view US 20160348242 A1 (Sung'242, as evidenced by one or more of US 5624498 A {Lee'498}) and US 20120222815 A1 (Sabri'815) as applied to claims 1-3, 6, & 7 above, and further in view US 20130299009 A1 (Jiang'009).
Regarding claim 5, Breiling'069, Sung'242, and Sabri'815, by way of Breiling'069, discloses:
the pillars (tubular structures 642) being cylindrical pillars having the same diameter, 
the pillars (tubular structures 642) arranged in concentric rows separated by concentric

    PNG
    media_image11.png
    375
    1647
    media_image11.png
    Greyscale

FIG. 6D of Breiling'069 (Cropped)

    PNG
    media_image5.png
    715
    2003
    media_image5.png
    Greyscale

FIG. 6C of Breiling'069
rows of with respect to the second set of vertically extending through holes (gas delivery holes 610).
FIGs. 1A-B, 6A-D, & 9; ¶¶[0030]-[0031]; ¶¶[0045]-[0048]; ¶[0056]; ¶¶[0059]-[0063]; ¶¶[0095]-[0096]; & ¶¶[0122]-[0144].
Regarding claim 5, Breiling'069, Sung'242, and Sabri'815 does not expressly disclose:
the pillars arranged in concentric rows separated by concentric rows of the second set of vertically extending through holes.
Regarding claim 5, Jiang'009 discloses:
pillars (each first gas conduit 101 of FIG. 6 having a correspond first gas outlet

    PNG
    media_image13.png
    338
    1084
    media_image13.png
    Greyscale

FIG. 6 of Jiang'009

    PNG
    media_image14.png
    455
    1325
    media_image14.png
    Greyscale

FIG. 13 of Jiang'009

FIGs. 6 & 14; ¶¶[0040]-[0041]; ¶[0048]; ¶[0056]; ¶[0069]; ¶¶[0078]-[0079]; & ¶¶[0082]-[0089].
Rearranging the pillars of , Breiling'069, Sung'242, and Sabri'815 so that the pillars are arranged in concentric rows separated by concentric rows of vertically extending through holes as disclosed by Jiang'009, as an implementation of a predictable variant, is an obvious matter of design choice.  Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984); see also e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2144.04 (VI)(C).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the pillars of , Breiling'069, Sung'242, and Sabri'815 so that the pillars are arranged in concentric rows separated by concentric rows of vertically extending through holes as disclosed by Jiang'009.
Claims 8-11 are rejected under AIA  35 USC § 103 as being unpatentable over US 20140235069 A1 (Breiling'069) in view US 20160348242 A1 (Sung'242, as evidenced by one or more of US 5624498 A {Lee'498}) and US 20120222815 A1 (Sabri'815) as applied to claims 1-3, 6, & 7 above, and further in view US 20150007770 A1 (Chandrasekharan'770).
Regarding claim 8, Breiling'069, Sung'242, and Sabri'815 does not expressly disclose:
the monolithic ceramic gas distribution plate further comprising:
an annular recess surrounding the lower surface, the annular recess extending inwardly from an outer periphery of the monolithic ceramic body a distance less than a 
Regarding claim 8, Chandrasekharan'770 discloses:
a monolithic ceramic gas distribution plate (faceplate 410) comprising:
an annular recess (shoulder at outer periphery of faceplate 410) surrounding the lower surface (lower surface of faceplate 410),

    PNG
    media_image15.png
    737
    955
    media_image15.png
    Greyscale

FIG. 4 of Chandrasekharan'770 (Cropped)
the annular recess (shoulder at outer periphery of faceplate 410) extending inwardly from an outer periphery of the monolithic ceramic body (outer periphery of faceplate 410) a distance less than a thickness of the monolithic ceramic body.

A motivation for adding the annular recess as disclosed by Chandrasekharan'770 to the monolithic gas distribution plate of Breiling'069, Sung'242, and Sabri'815 is to one or more of accommodate the shape of the collar supporting the monolithic gas distribution plate; and accommodate low-contact area (LCA) regions between the monolithic gas distribution plate and the collar surrounding the outer periphery of the monolithic ceramic body.
Therefore it would have been obvious to a person having ordinary skill in the art before the filing of the invention to add the annular recess as disclosed by Chandrasekharan'770 to the monolithic gas distribution plate of Breiling'069, Sung'242, and Sabri'815.
Regarding claim 9, Breiling'069, Sung'242, and Sabri'815, by way of Breiling'069, discloses, suggests, and/or makes predictable:
a showerhead module comprising:
the monolithic gas distribution plate (precursor delivery plate 103 in FIG. 1A; precursor delivery plate 603 in FIGs. 6A-D) and

    PNG
    media_image16.png
    682
    1491
    media_image16.png
    Greyscale

FIG. 6A of Breiling'069 (Cropped)

FIGs. 1A-B, 6A-D, & 9; ¶¶[0030]-[0031]; ¶¶[0045]-[0048]; ¶[0056]; ¶¶[0059]-[0063]; ¶¶[0095]-[0096]; & ¶¶[0122]-[0144].
Regarding claim 9 Breiling'069, Sung'242, and Sabri'815 does not expressly disclose:
the showerhead module including
a top plate supporting the gas delivery assembly such that a stem of the gas delivery assembly extends through a central bore in a lower plate of the showerhead module, the gas distribution assembly including a centrally located inner gas conduit in fluid communication with the inner plenum and at least one outer gas conduit in fluid communication with an upper plenum between a lower surface of the lower plate and the upper surface of the monolithic ceramic body.
Regarding claim 9, Chandrasekharan'770 discloses:
a showerhead module (showerhead 700) including:
a top plate (showerhead 700) supporting the gas delivery assembly (1st gas inlet 744, 2nd gas inlet 746, & 3rd gas inlet 748) such that a stem (1st gas inlet 744 & 2nd gas inlet 746) of the gas delivery assembly extends through a central bore in a lower plate (plenum divider 708) of the showerhead module (showerhead 700), the gas distribution assembly (1st gas inlet 744, 2nd gas inlet 746, & 3rd gas inlet 748) including at least one outer gas conduit (3rd gas inlet 748, 3rd plenum volume 706, & plurality of 3rd holes 740) in fluid communication with the inner plenum (internal flow passage 774) and a centrally located inner gas conduit (2nd gas inlet 746 in) in fluid communication with an upper plenum (2nd plenum

    PNG
    media_image17.png
    769
    865
    media_image17.png
    Greyscale

FIG. 7B of Chandrasekharan'770 (Cropped)
volume 704) between a lower surface of the lower plate (plenum divider 708) and the upper surface (upperside 716 of the faceplate 710 showerhead 700) of the monolithic ceramic body (faceplate 710 & faceplate cover 794).
FIGs. 5A-7D; ¶¶[0026]-[0042]; & ¶¶[0080]-[0111].
A motivation for modifying the gas delivery assembly of Breiling'069, Sung'242, and Sabri'815 to the gas delivery assembly as disclosed by Chandrasekharan'770 is that Breiling'069 discloses that showerhead with a faceplate assembly as disclosed by Breiling'069

    PNG
    media_image18.png
    1468
    1173
    media_image18.png
    Greyscale

FIG. 7C of Chandrasekharan'770
Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984); see also e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2144.04 (VI)(C).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the gas delivery assembly of Breiling'069, Sung'242, and Sabri'815 to the gas delivery assembly as disclosed by Chandrasekharan'770 while rearranging the at least one outer gas conduit and centrally located inner gas conduit as disclosed by Chandrasekharan'770.
Regarding claim 10, Breiling'069, Sung'242, Sabri'815, and Chandrasekharan'770, by way of Chandrasekharan'770, discloses:
a lower end of a stem (1st gas inlet 744 & 2nd gas inlet 746) of the gas delivery assembly gas the gas delivery assembly (1st gas inlet 744, 2nd gas inlet 746, & 3rd gas inlet 748) extending through a central bore in a lower plate (plenum divider 708) of the showerhead module (showerhead 700) including a tubular extension that extends below the lower surface of a lower plate (plenum 
(FIGs. 5A-7D; ¶¶[0026]-[0042]; & ¶¶[0080]-[0111]); and

    PNG
    media_image19.png
    550
    748
    media_image19.png
    Greyscale

FIG. 7B of Chandrasekharan'770 (Cropped)
Breiling'069, Sung'242, Sabri'815, and Chandrasekharan'770, by way of Sabri'815, discloses:
an annular groove (accommodating o-ring seal 648 in FIG. 6; accommodating o-ring seal 748 in FIG. 7) surrounding a second gas inlet (gas inlet from gas distribution stem 612 to plenum volume of showerhead 600 in FIG. 6; gas inlet from gas distribution stem 712 to plenum volume of showerhead 700 in FIG. 7) of an inner plenum (plenum volume of showerhead 600 showerhead 600 in FIG. 6; plenum volume of showerhead 600 showerhead 700 in FIG. 7) of a monolithic gas distribution plate (unitary faceplate/backplate 658 in FIG. 6; unitary

    PNG
    media_image9.png
    722
    1110
    media_image9.png
    Greyscale

FIG. 6 of Sabri'815 (Cropped)

    PNG
    media_image10.png
    689
    1161
    media_image10.png
    Greyscale

FIG. 7 of Sabri'815 (Cropped)

FIGs. 6 & 7; ¶¶[0049]-[0050]; & ¶¶[0112]-[0117].
A motivation for adding the annular groove surrounding the second gas inlet as disclosed by Sabri'815 to the monolithic gas distribution plate of Breiling'069, Sung'242, Sabri'815, and Chandrasekharan'770 is to facilitate the sealing of the interface between the conduit, which provides the second gas the monolithic gas distribution plate) and the inner plenum of the monolithic gas distribution plate.  Rearranging the annular groove surrounding the second gas inlet as disclosed by Sabri'815 to the upper surface of the monolithic gas distribution plate of Breiling'069, Sung'242, and Chandrasekharan'770, as an implementation of a predictable variant, is an obvious matter of design choice.  Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (VI)(C).
Therefore it would have been obvious to a person having ordinary skill in the art before the filing of the invention to add the annular groove surrounding the second gas inlet as disclosed by Sabri'815 to the upper surface of the monolithic gas distribution plate of Breiling'069, Sung'242, Sabri'815, and Chandrasekharan'770.
Regarding claim 11, Breiling'069, Sung'242, Sabri'815, and Chandrasekharan'770, by way of Chandrasekharan'770, discloses:
a plate (backplate 682) including a central bore spaced outwardly from a tubular extension (2nd gas inlet 746) by an annular gap (gap between 1st gas inlet 744 & 2nd gas inlet 746) in fluid communication with an upper plenum (plenum volume 702),
(FIGs. 5A-7D; ¶¶[0026]-[0042]; & ¶¶[0080]-[0111]); and

    PNG
    media_image17.png
    769
    865
    media_image17.png
    Greyscale

FIG. 7B of Chandrasekharan'770 (Cropped)
Breiling'069, Sung'242, Sabri'815, and Chandrasekharan'770, by way of Sabri'815, discloses:
an annular seal (o-ring seal 648 in FIG. 6) in the annular groove at the upper surface of a plate (backplate portion of unitary faceplate/backplate 658) sealing against the lower end of a stem (gas distribution stem 612),
(FIGs. 6 & 7; ¶¶[0049]-[0050]; & ¶¶[0112]-[0117]).

    PNG
    media_image20.png
    692
    817
    media_image20.png
    Greyscale

FIG. 6 of Sabri'815 (Cropped)
Rearranging the annular groove at the upper surface of the plate as disclosed by Sabri'815 to be in the upper surface of the upper surface of the lower plate of the showerhead module of Breiling'069, Sung'242, Sabri'815, and Chandrasekharan'770, as an implementation of a predictable variant, is an obvious matter of design choice.  Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (VI)(C).
Claim 12 is rejected under AIA  35 USC § 103 as being unpatentable over US 20140235069 A1 (Breiling'069) in view US 20160348242 A1 (Sung'242, as evidenced by one or more of US 5624498 A {Lee'498}), US 20120222815 A1 (Sabri'815), and US 20150007770 A1 (Chandrasekharan'770) as applied to claims 8-11 above, and further in view US 20030143328 A1 (Chen'328) (as evidenced by US 20140237840 A1 {Knyazik'840}).
Regarding claim 12, Breiling'069, Sung'242, Sabri'815, and Chandrasekharan'770, by way of Sabri'815, discloses:

    PNG
    media_image21.png
    689
    955
    media_image21.png
    Greyscale

FIG. 7 of Sabri'815 (Cropped)
a gas delivery assembly (stem 712) including an outwardly extending mounting flange (at stem screws 764) attached to a top plate (backplate portion unitary faceplate/backplate 714) of a showerhead module (showerhead 700).
FIGs. 6 & 7; ¶¶[0049]-[0050]; & ¶¶[0112]-[0117].

Therefore it would have been obvious to a person having ordinary skill in the art before the filing of the invention to add the outwardly extending mounting flange as disclosed by Sabri'815 to the gas delivery assembly of Breiling'069, Sung'242, Sabri'815, and Chandrasekharan'770.
Regarding claim 12, Breiling'069, Sung'242, Sabri'815, and Chandrasekharan'770 does not expressly disclose:
an upper gas connection flange at an upper end of the stem, the gas connection flange including an annular recess in an upper surface thereof and the at least one outer gas conduit comprising six circumferentially spaced apart outer gas conduits with inlets thereof in the annular recess.
Regarding claim 12, Chen'328 discloses:
an upper gas connection flange (gas box 132) including an annular recess in an upper surface (opposite gas outlets 144 of outer channels 143) and at least one outer gas conduit comprising six circumferentially spaced apart outer gas conduits (outer channels 143) with inlets.
FIGs. 2 & 3; ¶¶[0016]-[0017]; ¶¶[0029]-[0037]; ¶¶[0045]-[0049]; ¶[0055]; ¶[0060]; ¶[0066]; ¶[0069]; ¶[0073]; ¶[0079]; ¶[0081]; & ¶[0087].
A motivation for adding the upper gas connection flange as disclosed by Chen'328 to the gas delivery assembly of Breiling'069, Sung'242, Sabri'815, and Chandrasekharan'770 is 

    PNG
    media_image22.png
    1391
    1554
    media_image22.png
    Greyscale

FIG. 3 of Chen'328
Such addition, as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's system is obvious to one Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Regarding claim 12, Knyazik'840 provides evidences that it is known in the art for:
inlets (holes 308) of circumferentially spaced apart outer gas conduits (outer injection passages 236) of an upper gas connection flange (nozzle 230) within an annular recess (trench 302) of the upper gas connection flange (nozzle 230).
FIGs. 1-3C; ¶¶[0012]-[0016];; & ¶¶[0045]-[0049].

    PNG
    media_image23.png
    913
    1110
    media_image23.png
    Greyscale

FIG. 3A of Knyazik'840
To that end, when adding the upper gas connection flange as disclosed by Chen'328 to the gas delivery assembly Breiling'069, Sung'242, Sabri'815, and Chandrasekharan'770, Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (VI)(C).

    PNG
    media_image24.png
    374
    1585
    media_image24.png
    Greyscale

FIG. 3B of Knyazik'840 (Cropped)
To that end, when adding the upper gas connection flange as disclosed by Chen'328 to the gas delivery assembly of Breiling'069, Sung'242, Sabri'815, and Chandrasekharan'770, rearranging the inlets of circumferentially spaced apart outer gas conduits to be in the annular recess as known in the art, as an implementation of a predictable variant, is an obvious matter of design choice.  Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (VI)(C).
Therefore it would have been obvious to a person having ordinary skill in the art before the filing of the invention to add the outwardly extending mounting flange as disclosed by Chen'328 to the gas delivery assembly of Breiling'069, Sung'242, Sabri'815, and Chandrasekharan'770.
Response to Arguments
Applicant’s arguments accompanying Applicant’s reply dated 02 September 2021 (Reply_210902) with respect to the rejection of claims 1 & 2 under AIA  35 USC § 102(a1) and § 102(a2) have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Applicant’s arguments accompanying Applicant’s reply dated 02 September 2021 (Reply_210902) with respect to the rejection of claims 1-3 & 5-12 under AIA  35 USC § 103 have been fully considered and are persuasive.
In response to Applicant's argument (Reply_210902, p. 8) that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). 
Applicant is reminded that "[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."  KSR Int'l v. Teleflex Inc., 550 U.S. 398 at 421, 82 USPQ2d 1385 at 1397 (2007).  "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."  Id. at 420, 82 USPQ2d at 1397.  Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."  Id. at 418, 82 USPQ2d at 1396.  Also see e.g. MPEP § 2141(II)(C).  The examiner has demonstrated that know to persons of ordinary skill in the art (e.g., gas distribution structures {e.g., plates … etc.} for use in a chemical deposition apparatus) are:
(a)	ceramic gas distribution structures (see e.g., ¶[0051] of ¶[0051] of US 20160348242 A1 {Sung'242}; ¶[0021], ¶[0023], ¶¶[0112]-[0117] of US 20120222815 A1 {Sabri'815}; FIGs. 2-7 of US 6460482 B1 {Kuibira'482}; 
(b)	monolithic or unitary gas distribution structures (see e.g., ¶[0051] of Sung'242; ¶[0021], ¶[0023], ¶¶[0112]-[0117] of Sabri'815);
(c)	gas distribution structures {e.g., plates … etc.} with an inner plenum including pillars so as to facilitate simultaneous and independent delivery of a 1st gas and a 2nd gas (see e.g., FIGs. 1-12; ¶¶[0013]-[0016]; ¶¶[0019]-[0024]; ¶[0051]; & ¶¶[0060]-[0068] of Sung'242; FIGs. 1A-B, 6A-D, & 9; ¶¶[0030]-[0031]; ¶¶[0045]-[0048]; ¶[0056]; ¶¶[0059]-[0063]; ¶¶[0095]-[0096]; & ¶¶[0122]-[0144] of US 20140235069 A1 {Breiling'069});
(d)	monolithic or unitary gas distribution structures {e.g., plates … etc.} with an inner plenum including pillars so as to facilitate simultaneous and independent delivery of a 1st gas and a 2nd gas (see e.g., FIGs. 1-12; ¶¶[0013]-[0016]; ¶¶[0019]-[0024]; ¶[0051]; & ¶¶[0060]-[0068] of Sung'242);
(e)	ceramic monolithic or ceramic unitary gas distribution structures {e.g., plates … etc.} with an inner plenum including pillars so as to facilitate simultaneous and independent delivery of a 1st gas and a 2nd gas (see e.g., FIGs. 1-12; ¶¶[0013]-[0016]; ¶¶[0019]-[0024]; ¶[0051]; & ¶¶[0060]-[0068] of Sung'242); and
(f)	gas distribution structures {e.g., plates … etc.} including one or more embedded planar electrode plates (see e.g., FIGs. 1-4J; ¶¶[0029]-[0042]; ¶¶[0060]-[0061]; & ¶¶[0066]-[0104] of Sabri'815; FIG. 6; ¶[0049]; & ¶¶[0112]-[0115] of Sabri'815; FIGs. 2-7 of Kuibira'482; FIGs. 1-7 & ¶¶[0040]-[0044] of Tucker'020; and FIGs. 2-7, ¶¶[0007]-[0017], & ¶¶[0033]-[0042] of Tucker'952.
For example, simultaneous and independent delivery of a 1st gas and a 2nd gas by way of gas 
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (Reply_210902, pp. 8-9), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As explained above, known to persons of ordinary skill in the art (e.g., gas distribution structures {e.g., plates … etc.} for use in a chemical deposition apparatus) are:
(a)	ceramic gas distribution structures (see e.g., ¶[0051] of ¶[0051] of 
(b)	monolithic or unitary gas distribution structures (see e.g., ¶[0051] of Sung'242; ¶[0021], ¶[0023], ¶¶[0112]-[0117] of Sabri'815);
(c)	gas distribution structures {e.g., plates … etc.} with an inner plenum including pillars so as to facilitate simultaneous and independent delivery of a 1st gas and a 2nd gas (see e.g., FIGs. 1-12; ¶¶[0013]-[0016]; ¶¶[0019]-[0024]; ¶[0051]; & ¶¶[0060]-[0068] of Sung'242; FIGs. 1A-B, 6A-D, & 9; ¶¶[0030]-[0031]; ¶¶[0045]-[0048]; ¶[0056]; ¶¶[0059]-[0063]; ¶¶[0095]-[0096]; & ¶¶[0122]-[0144] of US 20140235069 A1 {Breiling'069});
(d)	monolithic or unitary gas distribution structures {e.g., plates … etc.} with an inner plenum including pillars so as to facilitate simultaneous and independent delivery of a 1st gas and a 2nd gas (see e.g., FIGs. 1-12; ¶¶[0013]-[0016]; ¶¶[0019]-[0024]; ¶[0051]; & ¶¶[0060]-[0068] of Sung'242);
(e)	ceramic monolithic or ceramic unitary gas distribution structures {e.g., plates … etc.} with an inner plenum including pillars so as to facilitate simultaneous and independent delivery of a 1st gas and a 2nd gas (see e.g., FIGs. 1-12; ¶¶[0013]-[0016]; ¶¶[0019]-[0024]; ¶[0051]; & ¶¶[0060]-[0068] of Sung'242); and
(f)	gas distribution structures {e.g., plates … etc.} including one or more embedded planar electrode plates (see e.g., FIGs. 1-4J; ¶¶[0029]-[0042]; ¶¶[0060]-[0061]; & ¶¶[0066]-[0104] of Sabri'815; FIG. 6; ¶[0049]; & ¶¶[0112]-[0115] of Sabri'815; FIGs. 2-7 of Kuibira'482; FIGs. 1-7 & ¶¶[0040]-[0044] of Tucker'020; and 
that persons of ordinary skill would fit together like pieces of a puzzle.
In response to Applicant's argument that there is no teaching, suggestion, or motivation to combine the references (Reply_210902, p. 13), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In this case and as explained above, the motivation for combining and/or modifying the teachings of the prior art of the rejections flow from that is known to persons of ordinary skill in the art (e.g., gas distribution structures {e.g., plates … etc.} for use in a chemical deposition apparatus) that:
(i)	simultaneous and independent delivery of a 1st gas and a 2nd gas by way of gas distribution structures {e.g., plates … etc.} avoids adverse reaction between 1st & 2nd gases prior to their delivery to the substrate to be processed;
(ii)	ceramic materials impart to gas distribution structures {e.g., plates … etc.} corrosion resistance from the composition of the 1st & 2nd gases delivered to the substrate through such gas distribution structures;
(iii)	in addition to corrosion resistance, ceramic materials impart temperature resistance to gas distribution structures {e.g., plates … etc.} and faciliate higher processing temperatures for substrates;
(iv)	configuring to gas distribution structures {e.g., plates … etc.} as an RF-electrodes 
(v)	embedding the RF-electrode within the corrosion resistance ceramic material of gas distribution structures {e.g., plates … etc.} protects the RF-electrode from 1st & 2nd gases, should they be corrosive, and activated forms such one of more of 1st & 2nd gases.
For  at least these reasons, a person of ordinary skill would fit the teachings of multiple patents and patent publications of the rejections together like pieces of a puzzle.
In response to Applicant's argument against the references individually (i.e., alleging that US 20160348242 A1 {Sung'242} fails to show "the first gas and the second gas not mixed until being introduced within a reaction zone within the chemical deposition apparatus located below the gas distribution plate" {Reply_210902, pp. 9-10}), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  However, Applicant's argument is in error because Sung'242, if not disclosing, clearly suggests and makes predictable "the first gas and the second gas not [being] mixed until being introduced within a reaction zone within the chemical deposition apparatus located below the gas distribution plate."  Specifically, in disclosing that "a showerhead may be configured to distribute two different gases across a semiconductor substrate or wafer in a simultaneous fashion while isolating the gases from each other within the showerhead" at ¶[0002], and "plenum volumes for a first gas that have plenum volumes for a second gas interposed between them may be fluidically connected by causing the holes, e.g., the first holes, that fluidically connect the plenums for the first gas to 
In response to Applicant's argument that US 20160348242 A1 {Sung'242} in combination with one or more of  US 20140235069 A1 (Breiling'069), US 20120222815 A1 (Sabri'815), US 20150007770 A1 (Chandrasekharan'770), and US 20030143328 A1 (Chen'328) fails to show "the first gas and the second gas not [being] mixed until being introduced within a reaction zone within the chemical deposition apparatus located below the gas distribution plate" (Reply_210902, pp. 10-12), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  However, in disclosing that "a showerhead may be configured to distribute two different gases across a semiconductor substrate or wafer in a simultaneous fashion while isolating the gases from each other within the showerhead" at ¶[0002], and "plenum volumes for a first gas that have plenum volumes for a second gas interposed between them may be fluidically connected by causing the holes, e.g., the first holes, that fluidically connect the plenums for the first gas to pass between the gas flow passages for the second gas or through support columns within the plenum(s) for the second gas." at ¶[0068], Sung'242 clearly suggests and makes predictable "the first gas and the second gas not [being] mixed until being introduced within a reaction zone within the chemical deposition apparatus located below the gas distribution plate."  In addition, at least the combination of Breiling'069 and Sung'242 
Conclusion
Prior art is of and is made of record (and which is not relied upon and considered pertinent to Applicant's disclosure) that might be used to demonstrate (in combination with one or more other prior art documents of record) that the invention as currently claimed would be obviousness to a person having ordinary skill in the art in view of such combination.  Among such prior art are:
(a)	US 5800618 A (Niori'618), a planar electrode having gaps therein at locations of vertically extending through holes, see e.g., FIGs. 6, 8-10C, &12;

    PNG
    media_image25.png
    812
    1082
    media_image25.png
    Greyscale

FIG. 6 of Niori'618 (Cropped)
(b)	US 6460482 B1 (Kuibira'482), a planar electrode having gaps therein at locations of vertically extending through holes, see e.g., FIGs. 3-5, 7, 9, 11, 12 & 14, and electrically conductive vias, which are configured to conduct radio-frequency power to an embedded planar electrode, arranged around an outer cylindrical surface, see e.g., FIGs. 7 & 8;

    PNG
    media_image26.png
    3262
    2137
    media_image26.png
    Greyscale
  
    PNG
    media_image27.png
    3292
    2067
    media_image27.png
    Greyscale

FIG. 7 of Kuibira'482 (Cropped)      FIG. 8 of Kuibira'482 (Cropped)
(c)	US 20150345020 A1 (Tucker'020), a planar electrode having gaps therein at locations of vertically extending through holes and electrically conductive vias, which are configured to conduct radio-frequency power to an embedded planar electrode, arranged around an outer cylindrical surface, see e.g., FIGs. 2-7; and

    PNG
    media_image28.png
    2073
    4092
    media_image28.png
    Greyscale

FIG. 6 of Tucker'020 (Cropped)
(d)	US 20160203952 A1 (Tucker'952), a planar electrode having gaps therein at locations of vertically extending through holes and electrically conductive vias, which are configured to conduct radio-frequency power to an embedded planar electrode, arranged around an outer cylindrical surface, see e.g., FIGs. 1-7,

    PNG
    media_image29.png
    2767
    3771
    media_image29.png
    Greyscale

FIG. 5 of Tucker'952
ee e.g., MPEP § 2144.03.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716